Title: To James Madison from B. B. Hopkins, 3 August 1813
From: Hopkins, B. B.
To: Madison, James


Sir,
Philadelphia August 3rd. 1813
It is with pleasure I perform the duty my situation injoins, of communicating to your Excellency the following resolution of the Managers of the Philadelphia Bible Society.
“Resolved. That the compliment of a copy of the Scriptures from the Stereotype plates on a superiour paper & splendidly bound be made to the President of the United States & to each house of Congress for their respective Libraries.”

This resolution was passed in consequence of the favour conferred on the Society by the remission of the duties on the plates by Congress & its becoming a Law in consequence of your signature. The books accompany this letter. Those for each House you will be good enough to have delivered to the proper persons. Very respectfully your Obt. Sert.
B. B. Hopkins Recording Secty& Librarian of the Phila. Bib. Soc⟨y⟩
